UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-7184


ANTHONY MUSTAFAN CHISLEY,

                Plaintiff -    Appellant,

          v.

JAMES HOLWAGER, Chief Psychologist; RICHARD J. GRAHAM, JR.,
Assistant Warden; SHERRY HAFERKAMP, Psychologist; BOOTH,
Psychologist; HARR, Social Worker, et al., individually and
in their own official capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cv-02099-DKC)


Submitted:   August 24, 2011             Decided:   September 22, 2011


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Mustafan Chisley, Appellant Pro Se. Rex Schultz Gordon,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Mustafan Chisley appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint. *

We   have   reviewed     the    record    and       find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Chisley     v.    Holwager,       No.   8:09-cv-02099-DKC         (D.   Md.

July 9, 2010).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and    argument       would    not      aid   the   decisional

process.

                                                                              AFFIRMED




      *
       We previously remanded this case to the district court for
the limited purpose of enabling the court to determine whether
Chisley had shown excusable neglect or good cause warranting an
extension of time to appeal.      Chisley v. Holwager, 2011 WL
1320688 (4th Cir. Apr. 7, 2011) (No. 10-7184).     On remand, the
district court granted his motion for extension of time to file
a notice of appeal.      His appeal is therefore deemed timely
filed.



                                          2